            Case 3:15-cv-00254-RCJ-CBC Document 67 Filed 10/09/19 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (Bar No. 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
 7   Attorneys for Respondents
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    FERNANDO GALLEGOS,
                                                         Case No. 3:15-cv-00254-RCJ-CBC
11            Petitioner,                                ORDER GRANTING
                                                         MOTION FOR EXTENSION OF TIME TO
12    vs.                                                FILE ANSWER TO THIRD AMENDED
                                                         PETITION FOR WRIT OF HABEAS
13    ISIDRO BACA, et al.,                               CORPUS (ECF NO. 42)
14            Respondents.                               (FOURTH REQUEST)
15

16

17          Respondents move this Court for an enlargement of time of thirty (30) days from the current due
18   date of October 9, 2019, up to and including Friday, November 8, 2019, in which to file their answer or
19   other responsive pleadings to the Third Amended Petition for Writ of Habeas Corpus. ECF No. 42. This
20   motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based
21   upon the attached affidavit of counsel.
22          This is the fourth enlargement of time sought by Respondents and is brought in good faith and
23   not for the purpose of delay.
24          DATED October 9, 2019.
                                                 AARON D. FORD
25                                               Attorney General
      IT IS SO ORDERED this 9th day of
26    October, 2019.                             By: /s/ Allison Herr
                                                     Allison Herr (Bar No. 5383)
27                                                   Senior Deputy Attorney General
28
      ___________________________
      ROBERT C. JONES
                                                   Page 1 of 3
